Atkinson, J.,
dissenting. “When material evidence, not merely cumulative or impeaching in its character, but relating to new and important facts, is discovered after a trial, and it appears that the failure to discover it before trial was not due to a want of diligence, and when the nature of the newly discovered evidence is such that it might, on am other hearing, produce a different verdict, a motion for a new trial, based on the ground of such newly discovered evidence, should be granted.” Carr v. State, 106 Ga. 737 (32 S. E. 844); Mathews v. State, 56 Ga. 469; Dale v. State, 88 Ga. 552 (5) (15 S. E. 287); Fellows v. State, 114 Ga. 233 (39 S. E. 885); Grow v. State, 5 Ga. App. 70 (62 S. E. 669); Thompson v. State, 60 Ga. 619; Hill v. State, 161 Ga. 188 (5) (129 S. E. 647). The alleged newly discovered evidence in this case is of such character as would likely produce a different result, and the judge erred in overruling the extraordinary motion for a new trial.
G. C. Anderson and Joseph Law, for plaintiff in error.
George Hains, solicitor-general and John M. Graham, contra.